351 S.W.3d 248 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
John DEBERRY, Defendant/Appellant.
No. ED 95620.
Missouri Court of Appeals, Eastern District, Division Two.
October 25, 2011.
Alexa Irene Pearson, Columbia, MO, for appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for respondent.
*249 Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, John Deberry, appeals from a judgment entered in a court-tried case finding him guilty of driving while intoxicated, in violation of section 577.010 RSMo (2000). The trial court found that defendant was a prior and persistent offender under section 558.016 and a persistent offender for intoxication-related traffic offenses under section 577.023, and sentenced him to five years imprisonment.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).